 1

 2

 3

 4

 5                          IN THE UNITED STATES DISTRICT COURT

 6                        FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8    TULE LAKE COMMITTEE,                              No. 2:18-CV-2280-KJM-DMC
 9                       Plaintiff,
10           v.                                         ORDER
11    CITY OF TULELAKE, et al.,
12                       Defendants.
13

14                  Plaintiff, which is proceeding with retained counsel, brings this civil action. The

15   matter was referred to the undersigned for the purposes of conducting a settlement conference.

16   See ECF No. 22 (September 10, 2018, scheduling order). That conference was conducted on

17   September 27, 2018, and resulted in the parties entering into a stipulated interim settlement

18   agreement and a stay of proceedings. See ECF No. 31 (interim settlement agreement, filed under

19   seal); see also ECF No. 39 (stipulated order staying action).

20           On April 3, 2019, the parties appeared before the undersigned to update the court on the

21   status of settlement discussions. It now appearing that the parties are in disagreement as to the

22   extent to which further settlement negotiations may be appropriate or warranted, the matter is

23   referred back to the assigned District Judge for further proceedings.

24                  IT IS SO ORDERED.

25

26          Dated: April 8, 2019
                                                           ____________________________________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
                                                       1
